AP-77,046
                                                                       COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                     Transmitted 4/9/2015 12:42:57 PM
                                                                       Accepted 4/9/2015 12:49:54 PM
              INTHE COURT OF CRIMINAL APPEALS OF TEXAS                                  ABEL A£°|™
                                      AT AUSTIN



HENRY W. SKINNER
                                                        No. AP-77,046                  (V ^
vs.                                         §                                      4
                                            §
THE STATE OF TEXAS



                APPELLANT'S MOTION FOR LEAVE TO FILE
                 SUPPLEMENTAL MEMORANDUM OF LAW


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:


      This Court has advised the parties that "there is a question ... whether this

appeal arises from a properly filed Texas Code of Criminal Procedure Chapter 64

motion requesting DNA testing ...," suggesting they "be prepared to address this

issue at oral argument." Order, Skinner v. State, No. AP-77,046 (Tex. Crim. App.

March 18, 2015) (citation omitted).

      In response, Mr. Skinner seeks leave to file the accompanying supplemental

memorandum of law. An opportunity to review written arguments, as well as to

hear from the parties during oral argument, will better ensure that the Court

accurately resolves the jurisdictional question it asked the parties to address.

      WHEREFORE, Appellant HENRY W. SKINNER requests that the Court

grant him leave to file the accompanying Supplemental Memorandum of Law.

                                                Respectfully submitted,
s/ Robert C. Owen


ROBERT C. OWEN
Texas Bar No. 15371950
Bluhm Legal Clinic
Northwestern University
      School of Law
375 East Chicago Ave.
Chicago, IL 60611-3069
(312) 503-0135 voice
(312) 503-8977 facsimile
robert.owen@law.northwestern.edu

DOUGLAS G. ROBINSON
1440 New York Avenue, N.W.
Washington, DC 20005-2111
(202) 371-7800 voice
(202) 393-5760 facsimile

Counsel for Appellant
Henry W. Skinner
                          CERTIFICATE OF SERVICE


       This certifies that on April 9, 2015, a true and correct electronic copy of the
foregoing document was served via the Court's electronic filing system upon counsel for
the State of Texas:


Katherine D. Hayes (katherine.hayes@texasattorneygeneral.gov),
Edward L. Marshall (edward.marshall@texasattorneygeneral.gov),
Franklin McDonough (Franklin.McDonough@graycch.com).



                                        s/ Robert C. Owen



                                        Robert C. Owen
                                        Texas Bar No. 15371950
                                        Counsel for Appellant